Case 1:20-cv-02656-SKC Document 47 Filed 09/02/20 USDC Colorado Page 1 of 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO
                       Byron G. Rogers United States Courthouse
                            1929 Stout Street, Room C450
                                Denver, Colorado 80294
LEWIS T. BABCOCK                                                               303-844-2527
  Judge



                                       September 2, 2020




TO:           Jeffrey Colwell, Clerk

FROM:         Judge Babcock                       s/LTB

RE:           Civil Action No. 20-cv-02656
              Bagwell et al v. Boston Scientific Corporation




Exercising my prerogative as a senior judge, I request that this case be reassigned.




LTB/jp
